CAMERON, Judge.
This is an appeal by the State of Arizona from an order of the trial court granting the motion of defendant to quash an accusation returned by a Pima County Grand Jury pursuant to A.R.S. § 38-341 et seq.
We are called upon to determine whether the proceeding is criminal in nature in which case the statute of limitations would be a bar to the proceedings.
On 20 December 1968, the Pima County Grand Jury returned an accusation against the defendant, Albert M. Felix, the' duly appointed, qualified and acting Deputy Sheriff of Pima County, alleging that he had committed four acts of willful or corrupt misconduct in office, two of said acts occurring in July of 1960 and two occurring about May to June 1962.
A motion to quash was made by the defendant and granted by the Superior Court. In a written opinion filed this day, State of Arizona v. Burr, 12 Ariz.App. 72, 467 P.2d 784, April 1970, we affirmed the decision of the trial court and the same law and reasoning apply to the fates in the instant case.
Judgment affirmed.
DONOFRIO, P. J., and STEVENS, J., concur.
NOTE: This cause was decided by the Judges of Division One, Department A, as authorized by A.R.S. § 12-120, subsec. E.